Citation Nr: 0625141	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  99-02 788	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  He also had service in the National Guard from 
December 1974 to February 1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in March 1998 and 
April 2000.  

In a decision promulgated in September 1984, the Board denied 
the veteran's claim of service connection for psychiatric 
disability.  

In this regard, the Board notes that the veteran's current 
claim of service connection for a psychiatric disorder 
involves PTSD only.  Therefore, the Board must limit its 
consideration accordingly.  

In April and July 2006, the veteran's representative raised 
contentions to the effect that service connection for 
psychiatric disability (other than PTSD) was warranted 
secondary to service-connected disability.  He also raised 
contentions to the effect that an increased rating was 
warranted for the service-connected back disability.  In so 
doing, he maintained that in a January 2006 rating action, 
the RO had failed to consider manifestations of radiculopathy 
associated with such disability.  

Neither of the foregoing claims has been certified to the 
Board on appeal nor has either claim been developed for 
appellate purposes.  Therefore, the Board has no jurisdiction 
over either claim.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2005).  They are referred to the RO for 
appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran asserts that he is suffering from PTSD as the 
result of a motor vehicle accident that happened during a 
period of active duty for training in June 1975.  

The veteran is shown to have a long history of psychiatric 
symptoms, diagnosed primarily as anxiety and depression.  
During VA outpatient treatment in July 1977 and March 1978, 
the veteran stated that he had stress related to his motor 
vehicle accident in June 1975.  

In July 1984, the veteran's wife stated that the veteran was 
different after his motor vehicle accident in June 1975.  She 
stated that he became very irritable due to pain and stress.  

More recent records, such as a VA Biopsychosocial Assessment 
in April 1999, indicate that the veteran described some 
symptoms associated with PTSD.  

To date, the veteran has not had a VA psychiatric examination 
to determine whether or not he has PTSD.  

In regard to his employment, the veteran has had extensive 
counseling and training through the VA Vocation 
Rehabilitation and Education (VR&E) service.  Although 
several counseling statements are of record, his VR&E folder 
has not been associated with the claims file.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to associate the veteran's VR&E folder 
with the claims file for review in 
connection with his claims.  

2.  Then, the RO should schedule the 
veteran for a psychiatric examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that it has, in 
fact, been reviewed.  

In particular, a diagnosis of PTSD must 
be confirmed or ruled out.  If PTSD is 
not diagnosed, the examiner must explain 
why the veteran does not meet the 
criteria for that diagnosis.  

If PTSD is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis including the 
stressor(s) accountable for the disorder.  
The examiner must also render an opinion 
as to the impact of that disability on 
the veteran's ability to obtain and 
retain substantially gainful employment.  
In so doing, the examiner should assign a 
Global Assessment of Functioning (GAF) 
score and explain the significance of 
that score.  

The rationale for all opinions must be 
set forth.  

3.  When the development is completed, 
the RO should review the veteran's claims 
in light of all the evidence of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.   

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


